 

 

Of 3 FlLED

December 20, 2018
CLERK, US D|STR|CT COURT

Cas@ 2119-C@M%M§ETE%O§MWC<WMME Pa@e 1

 

 

 

EASTERN DISTRICT OF CALIFORNIA EASTERN D|STRlcT oF
cALlFoRNlA
UNITED STATES OF AMERICA, ) DEPU" °LERK
) Case No. 2218-MJ-00256-AC-2
Plaintiff, )
v. )
) NOTICE TO DEFENDANT
BENJAMIN GILBERT, ) BEING RELEASED
)
Defendant. )

 

A. You are advised that you are being released pursuant to the “Bail Reform Act of 1984".

B. Conditions of Release
You are further advised that your release is subject to the following conditions in addition to any
conditions contained in your Bond form:

l.

That you shall appear on time at all proceedings as required and shall surrender for service
of any sentence imposed as directed.

2. That you shall advise the court and you attorney prior to any change in address.
3. That you shall not commit any offense in violation of federal, state or local law while on `
release in this case. l
4. Travel Restrictions:
5. Other Special Conditions:
See Attached
C. Advice of Penalties and Sanctions

You are further advised that:

l.

It is a criminal offense under Title 18 U.S.C. §3146, if, after having been released, the
defendant knowingly fails to appear as required by the conditions of release or to
surrender for the service of sentence pursuant to a court order. If the defendant was
release in connection with a charge, or while awaiting sentence, surrender for the service
of a sentence, or appeal or certiorari after conviction, for -

a. an offense punishable by death, life imprisonment, or imprisonment for a term of
fifteen years or more, the defendant shall be fined not more than $250,000 or
imprisoned for not more than ten years or both;

b. an offense punishable by imprisonment for a term of five years or more, but less
than fifteen years, the defendant shall be fined not more than $250,000 or
imprisoned for not more than five years or both;

c. any other felony, the defendant shall be fined not more than $250,000 or
imprisoned not more than two years or both; or

d. a misdemeanor, the defendant shall be fined not more than $2,000 or imprisoned
not more than one year, or both. If punishable by more than 6 months, the fine is
not more than $100,000.

A term of imprisonment imposed for failure to appear or surrender shall be consecutive to

the sentence of imprisonment for any other offense.
In addition, failure to appear may result in the forfeiture of any bail.

2. Célgr?vizc` igncda 008 ens(e omi%iifggie\&/iiil% orli: lie(lieSSZe/ 20/18 Page 2 Of 3

Conviction of an offense committed while on release carries the following sentences
which are in addition to the sentence prescribed for the offense and which must be consecutive to any
other sentence:

a. Not more than 10 years if the offense is a felony.
b. Not more than one year if the offense is a misdemeanor
3. Violation of Conditions of Release

 

Violation of any condition of your release may also result in arrest by a law enforcement
officer the immediate issuance of a warrant for your arrest, revocation of release, an order of detention,
and a prosecution for contempt which could result in a possible term of imprisonment and / or a fine.

 

4. Obstruction of Justice Crimes

lt is an additional crime to:

a. Endeavor by force or threat to influence, intimidate or impede a juror, officer of
the court, or the administration of justice (Title 18 U.S.C. §1503) Penalty: 5 years
and/or $250,000.00

b. Endeavor to obstruct, delay or prevent a criminal investigation (Title 18
U.S.C.§1510) Penalty: 5 years and / or $250,000.00.

c. Tamper with a witness, victim or informant (Title 18 U.S.C. §1512) Penalty: 10
years and / or $250,000.00.

d. Harass a witness, victim or informant (Title 18 U.S.C. §1512) Penalty: 1 year and
/ or $100,000.00

e. Retaliate against a witness, victim or informant (Title 18 U.S.C. §1513) Penalty:
10 years and / or $250,000.00.

ACKNOWLEDGMENT OF DEFENDANT

I acknowledge that I am the defendant in the above-captioned case and that I am aware of and
fully understand the above conditions of release. I promise to obey all conditions of release, to appear as
directed, and to surrender for service of any sentence imposed. I am also aware of and fully understand
the penalties and sanctions set forth above for failure to appear, conviction of an offense committed
while on release, violation of a %`ipn of release, or any of the obstruction of justice crimes.

\/Z/M//Y/:

DEF(EYGANr’s s’iGNArURE

(IF AN INTERPRETER lS USED)

I have translated into the _ language the above conditions of release and Advice to Defendant
and have been told by the defendant that he / she understands the conditions of release and advice.

 

INTERPRETER

 

 

 

Case 2:19-cr-00068-I\/|CE Document 11 Filed 12/20/18 Page 3 of 3
SPECIAL CONDITIONS OF RELEASE

Re: Gilbert, Benjamin
No. 2:18-MJ-256-AC-2
Date:December 20, 2018

. You must report to and comply with the rules and regulations of the Pretrial Services
Agency;

. You must report in person to the Pretrial Services Agency on the first working day
following your release from custody;

. You must reside at a location approved by the pretrial services officer and not move or
absent yourself from this residence for more than 24 hours without the prior approval of
the pretrial services officer;

. You must cooperate in the collection of a DNA sample;

. You must restrict your travel to Eastern District of California unless otherwise approved
in advance by the pretrial services officer;

. You must surrender your passport to the Clerk, U. S. District Court, and obtain no passport
during the pendency of this case;

. You must not possess, have in your residence, or have access to a firearm/ammunition,
destructive device, or other dangerous weapon; additionally, you must provide written
proof of divestment of all firearms/ ammunition currently under your control;

. You must seek and/or maintain employment and provide proof of same as requested by
your pretrial services officer;

. You must refrain from ;AN_Y use of alcohol or any use of a narcotic drug or other controlled
substance without a prescription by a licensed medical practitioner; and you must notify
Pretrial Services immediately of any prescribed medication(s). However, medicinal
marijuana prescribed and/or recommended may not be used;

10. You must submit to drug and/or alcohol testing as approved by the pretrial services officer.

You must pay all or part of the costs of the testing services based upon your ability to pay,
as determined by the pretrial services officer;

11.You must not associate or have any contact with your co-defendants in this case unless

in the presence of counsel or otherwise approved in advance by the pretrial services
officer; and

12. You must report any contact with law enforcement to your pretrial services officer within

24 hours.

 

 

